

116 HR 7416 IH: Coastal and Inland Ports and Terminals Commerce Improvement Act
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7416IN THE HOUSE OF REPRESENTATIVESJune 30, 2020Mr. Bost (for himself, Mr. Lamb, Mr. Gibbs, Mr. Reschenthaler, Mrs. Hartzler, Mr. Loebsack, and Mrs. Miller) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 46, United States Code, to allow the Administrator of the Maritime Administration to provide assistance to the owners and operators of certain ports and terminals, and for other purposes.1.Short titleThis Act may be cited as the Coastal and Inland Ports and Terminals Commerce Improvement Act.2.Assistance for inland and small coastal ports and terminalsSection 50302 of title 46, United States Code, is amended—(1)in subsection (c)—(A)in paragraph (2) by adding at the end the following: (H)In the case of a small project funded under subsection (d), a private entity or group of entities. ; (B)in paragraph (6) by striking subparagraph (C);(C)in paragraph (7)(B) by striking paragraph (3)(A) and inserting subsection (d);(D)in paragraph (8)(B)—(i)in clause (i) by striking under this subsection and inserting under this subsection and subsection (d); and(ii)in clause (ii) by inserting under subsection (d) or after project; and (E)in paragraph (11) by—(i)striking under this subsection and inserting under this subsection and subsection (d) each place such phrase appears; and(ii)striking fiscal year. and inserting fiscal year, and shall be awarded as grants under the subsection for which the original grant was made.; (2)by redesignating subsection (d) as subsection (e);(3)by inserting after subsection (c) the following:(d)Assistance for inland and small coastal ports and terminals(1)In generalOf amounts reserved under subsection (c)(7)(B), the Secretary, acting through the Administrator of the Maritime Administration, shall make grants under this subsection—(A)to the owners or operators of a facility at a port, as such term is defined in subsection (c), to and from which the average annual tonnage of cargo for the immediately preceding 3 calendar years from the time an application is submitted is less than 8,000,000 short tons as determined using Corps of Engineers data; and (B)for infrastructure improvements, equipment purchases, and capital investments at such a facility, including piers, wharves, docks, terminals, and similar structures used principally for the movement of goods, including areas of land, water, or areas in proximity to such structure that are necessary for the movement of goods. (2)AwardsIn providing assistance under this subsection, the Secretary shall—(A)take into account—(i)the economic advantage and the contribution to freight transportation at an eligible facility; and(ii)the competitive disadvantage of an eligible facility;(B)not make more than 1 award per applicant for each fiscal year appropriation; and(C)promote the enhancement and efficiencies of an eligible facility.(3)Use of funds(A)In generalAssistance provided under this subsection may be used to—(i)make capital improvements;(ii)construct, improve, repair, or maintain transportation or physical infrastructure, buildings, equipment, or facility security;(iii)perform planning activities related to carrying out an activity described in clause (i); and(iv)otherwise fulfill the purposes for which such assistance is provided.(B)Acquisition methodsThe Secretary may not require as a condition of issuing a grant under this subsection—(i)direct ownership of either a facility or equipment to be procured using funds awarded under this subsection; or(ii)that equipment procured using such funds be new.(4)Prohibited usesFunds provided under this subsection may not be used for—(A)projects conducted on property lying outside port or terminal boundaries and not owned or leased by the applicant;(B)any single grant award more than 10 percent of total allocation of funds to carry out this subsection per fiscal year appropriation; or(C)activities, including channel improvements or harbor deepening, authorized, as of the date of the application for assistance under this subsection, to be carried out by of the Corps of Engineers.(5)Matching requirements(A)In generalThe Secretary may not provide assistance under this subsection unless the Secretary determines that sufficient funding is available to meet the matching requirements of subsection (c)(8). Any costs of the project to be paid by the recipient’s matching share may be incurred prior to the date on which assistance is provided.(B)InclusionsFor the purpose of making the determination under subparagraph (A), funding may include a loan agreement, a commitment from investors, cash on balance sheet, or other contributions determined acceptable by the Secretary.(6)Application and award(A)Minimum standards for payment or reimbursementEach application submitted shall include a comprehensive description of—(i)the project;(ii)the need for the project;(iii)the methodology for implementing the project; and(iv)documentation of matching funds as described in paragraph (5).(B)Demonstration of effectivenessIn determining whether a project will achieve the purposes for which such assistance is requested under this subsection, the Secretary shall accept documentation used to obtain a commitment of the matching funds described in paragraph (5), including feasibility studies, business plans, investor prospectuses, loan applications, or similar documentation.(C)Project approval requiredThe Secretary may not award a grant under this subsection unless the Secretary determines that the—(i)project will be completed without unreasonable delay; and(ii)recipient has authority to carry out the proposed project.(7)Procedural safeguards, audits, and examinations(A)Procedural safeguardsThe Administrator shall issue guidelines to establish appropriate accounting, reporting, and review procedures to ensure that—(i)assistance provided under this subsection is used for the purposes for which such assistance is made available; and(ii)grantees have properly accounted for all expenditures of grant funds.(B)Audits and examinationsAll grantees under this subsection shall maintain such records as the Administrator may require and make such records available for review and audit by the Administrator.(8)LimitationNot more than 10 percent of the funds made available under subsection (c)(7)(B) may be used for the planning and design of eligible projects described in paragraph (3)(A)(iii).(9)DefinitionsIn this subsection:(A)Eligible facilityThe term eligible facility means a facility or collection of facilities that includes piers, wharves, docks, terminals, and similar structures used principally for the movement of goods, including areas of land, water, or areas in proximity to such structure that are necessary for the movement of goods, located at a port, as that term is defined in subsection (c), to and from which the average annual tonnage of cargo for the immediately preceding 3 calendar years from the time an application is submitted is less than 8,000,000 short tons as determined using Corps of Engineers data.(B)ProjectThe term project has the meaning given such term in subsection (c). .